Exhibit 10.1

Integrated Silicon Solution, Inc.

Nonqualified Deferred Compensation Plan

Integrated Silicon Solution, Inc., a Delaware corporation (the “Company”),
hereby adopts this Integrated Silicon Solution, Inc. Nonqualified Deferred
Compensation Plan (the “Plan”) for the benefit of a select group of management
or highly compensated employees. This Plan is an unfunded arrangement and is
intended to be exempt from the participation, vesting, funding, and fiduciary
requirements set forth in Title I of the Employee Retirement Income Security Act
of 1974, as amended. It is intended to comply with Internal Revenue Code
Section 409A.

Article 1 - Definitions

 

1.1 Account

The sum of all the bookkeeping sub-accounts as may be established for each
Participant as provided in Section 5.1 hereof.

 

1.2 Administrator

The Company or individuals as appointed by the Company, shall serve as the
Administrator of the Plan. The Administrator shall serve as the agent for the
Company with respect to the Trust, if adopted.

 

1.3 Affiliate

Each corporation, trade or business that is, together with the Company, a member
of a controlled group of corporations or under common control (as determined
under Code Section 414(b) or (c)), but only for the period during which such
other entity is so affiliated with the Company. Notwithstanding the foregoing,
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b) and in applying
Treas. Reg. §1.414(c)-2 for purposes of determining trades or businesses that
are under common control for purposes of Code Section 414(c), the phrase “at
least 50 percent” shall be used instead of “at least 80 percent” at each place
it appears in such sections.

 

1.4 Board

The Board of Directors of the Company.

 

1.5 Bonus

Compensation which is discretionary or annual incentive compensation or is
otherwise designated as bonus compensation by the Employer and which relates to
services performed during an incentive period by an Eligible Employee in
addition to his or her Salary, including any pretax elective deferrals from said
Bonus to any Employer sponsored plan that includes amounts deferred under a
Deferral Election or any elective deferral as defined in Code Section 402(g)(3)
or any amount contributed or deferred at the election of the Eligible Employee
in accordance with Code Section 125 or 132(f)(4).



--------------------------------------------------------------------------------

1.6 Change-in-Control

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Change-in-Control” of the Employer
(which, for purpose of this Section 1.5 shall mean the Company but not any of
its Affiliates or Subsidiaries) shall mean the first to occur of any of the
following:

(a) the date that any one person or persons acting as a group acquires ownership
of Company stock constituting more than fifty percent (50%) of the total fair
market value or total voting power of the Company;

(b) the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company;

(c) the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition; or

(d) the date that a majority of members of the Company’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or elections.

 

1.7 Code

The Internal Revenue Code of 1986, as amended from time to time. References to a
specific section of the Code shall include such section, any valid regulation or
other Treasury Department or Internal Revenue Service guidance, as interpreted
by Treasury regulations and applicable authorities promulgated thereunder, and
any comparable provision of any future legislation amending, supplementing or
superseding such section.

 

1.8 Commissions

Commissions shall mean “sales commission compensation” as such term is defined
in Treasury Regulation §1.409A-2(a)(12)(i) that is payable by an Employer to a
Participant, under a sales commission plan designed from time to time by the
Administrator, if (i) a substantial portion of the services provided by the
Participant to the Employer consist of the direct sale of a product or service
to an unrelated customer, (ii) the sales commissions paid by the Employer to the
Participant consist of either a portion of the purchase price for the product or
service or an amount substantially all of which is calculated by reference to
the volume of sales, and (iii) payment of the sales commissions is contingent
upon the closing of the sales transaction and such other requirements as may be
specified by the Employer before the closing of the sales transaction.

 

1.9 Compensation

The Participant’s Salary, Bonus, Performance-based Compensation, Commissions and
other remuneration from the Employer as may be included by the Administrator
that are eligible for deferral under the Plan for a particular Plan Year.
Compensation shall not include any other type of remuneration.

 

2



--------------------------------------------------------------------------------

1.10 Deferrals

The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.

 

1.11 Deferral Election

The separate agreement, based on forms and procedures specified by the
Administrator and submitted to the Administrator, by which an Eligible Employee
agrees to participate in the Plan and make makes elections with respect to
(a) voluntary deferrals of his/her Compensation under the Plan, (b) the Funds,
which shall act as the basis for crediting of deemed interest earnings or losses
on Account balances, and (c) the form and timing of distributions from his or
her Accounts. Deferral Elections may take the form of an electronic
communication followed by appropriate confirmation according to specifications
established by the Administrator.

 

1.12 Disability

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall be considered to have
incurred a Disability if: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s Employer; or (iii) determined to be totally
disabled by the Social Security Administration. The Administrator will determine
whether or not a Participant is Disabled based on such evidence as the
Administrator deems necessary or advisable.

 

1.13 Effective Date

March 22, 2013.

 

1.14 Eligible Employee

An Employee shall be considered an Eligible Employee if such Employee is a
member of a “select group of management or highly compensated employees,” within
the meaning of Sections 201, 301 and 401 of ERISA (an “HCE”), and is designated
as an Eligible Employee by the Administrator. The Administrator may at any time,
in its sole discretion, change the eligibility criteria for an Eligible Employee
or determine that one or more Participants will cease to be an Eligible
Employee; provided, that no Employee shall be an Eligible Employee unless such
Employee is an HCE. The designation of an Employee as an Eligible Employee in
any year shall not confer upon such Employee any right to be designated as an
Eligible Employee in any future Plan Year.

 

1.15 Employee

Any person employed by the Employer.

 

3



--------------------------------------------------------------------------------

1.16 Employer

Integrated Silicon Solution, Inc. and its Subsidiaries and Affiliates.

 

1.17 Employer Discretionary Contribution

A discretionary contribution made by the Employer that is credited to one or
more Participant’s Accounts in accordance with the terms of Section 3.7 hereof.

 

1.18 ERISA

The Employee Retirement Income Security Act of 1974, as amended. Reference to a
specific section of ERISA will include such section, any valid regulation
(including Department of Labor and Treasury regulations) and applicable
authorities promulgated thereunder and any comparable provision of any future
legislation amending, supplementing or superseding such section.

 

1.19 Investment Fund

Each deemed investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts that is selected by the
Administrator in accordance with Section 5.2.

 

1.20 Matching Contribution

A contribution made by the Employer that is credited to one or more
Participant’s Accounts in accordance with the terms of Section 3.6 hereof.

 

1.21 Participant

An Eligible Employee who is a Participant as provided in Article 2.

 

1.22 Performance-based Compensation

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, “Performance-based Compensation” shall mean
Compensation that (i) meets the definition of Code Section 409A(a)(4)(B)(iii)
and related guidance and regulations, (ii) is designated as such by the Employer
and (iii) the entitlement to or amount of which is contingent on the
satisfaction of pre-established organizational or individual performance
criteria that relates to services performed during a performance period of at
least twelve months by an Eligible Employee, including any pretax elective
deferrals from said Performance-based Compensation to any Employer sponsored
plan that includes amounts deferred under a Deferral Election or any elective
deferral as defined in Code Section 402(g)(3) or any amount contributed or
deferred at the election of the Eligible Employee in accordance with Code
Section 125 or 132(f)(4).

 

1.23 Plan Year

For the initial Plan Year, Effective Date through December 31, 2013. For each
year thereafter, January 1 through December 31.

 

1.24 Retirement

Retirement shall mean a Participant’s Separation from Service on, or subsequent
to, the applicable Participant attaining fifty-five (55) years of age.

 

4



--------------------------------------------------------------------------------

1.25 Salary

An Eligible Employee’s annual base salary earned during a Plan Year, excluding
any incentive and discretionary bonuses, commissions, reimbursements and any
other non-regular remuneration, including any pretax elective deferrals from
said Salary to any Employer sponsored plan that includes amounts deferred under
a Deferral Election or any elective deferral as defined in Code
Section 402(g)(3) or any amount contributed or deferred at the election of the
Eligible Employee in accordance with Code Section 125 or 132(f)(4).

 

1.26 Separation from Service

A Participant’s “separation from service” from all Employers and Affiliates (as
defined under Code Section 409A(2)(A)(i) and Treas. Reg. §1.409A-1(h)). For this
purpose, the employment relationship is treated as continuing intact while the
individual is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months, except that if the
period of such leave exceeds six (6) months and the Participant does not retain
a right to reemployment with the Employer under an applicable statute or by
contract, then the employment relationship will be deemed to have terminated on
the first day immediately following such six (6)-month period. A leave of
absence constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer. Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, where such impairment causes an Eligible Executive who is a
Participant to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a twenty-nine
(29)-month period of absence shall be substituted for such six (6)-month period.

 

1.27 Service Recipient

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, Service Recipient shall mean the Employer
or person for whom the services are performed and with respect to whom the
legally binding right to compensation arises, and all persons with whom such
person would be considered a single employer under Code Section 414(b)
(employees of controlled group of corporations), and all persons with whom such
person would be considered a single employer under Code Section 414(c)
(employees of partnerships, proprietorships, etc., under common control).

 

1.28 Specified Employee

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Specified Employee” shall mean a
participant who is considered a key employee on the Identification Date, as
defined in Code Section 416(i) without regard to section 416(i)(5) and such
other requirements imposed under Code Section 409A(a)(2)(B)(i) and regulations
thereunder for the period beginning April 1 of the year subsequent to the
Identification Date and ending March 31 of the following year. The
“Identification Date” for this Plan is December 31 of each year. Notwithstanding
anything to the contrary, a Participant is not a Specified Employee unless any
stock of the Service Recipient is publicly traded on an established securities
market or otherwise.

 

5



--------------------------------------------------------------------------------

1.29 Subsidiary

A Subsidiary of the Company, as such term is defined in Code section 424(f).

 

1.30 Trust

To the extent so determined by the Company in its sole discretion, a Trust may
be established through an agreement between the Company and a trustee under
which the assets of the Plan are held, administered and managed, which Trust
shall be a grantor trust, may be irrevocable, and the assets of which shall be
subject to the claims of the Company’s creditors. Benefits paid to the
Participant from any such Trust shall be considered paid by the Company for
purposes of meeting the obligations of the Company under the Plan.

 

1.31 Trustee

If applicable, the corporation or individuals named in the agreement
establishing the Trust and such successor and/or additional trustees as may be
named in accordance with the Trust agreement.

 

1.32 Years of Service

A Participant’s “Years of Service” shall be measured by the Participant’s
continuous full-time employment with the Company or its Affiliates or
Subsidiaries during a twelve (12) month period commencing with the Participant’s
date of hire and anniversaries thereof. A partial year of employment or service
shall not be treated as a Year of Service.

Article 2 - Participation

 

2.1 Commencement of Participation

Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
an Employer Discretionary Contribution is first credited to his or her Account.

 

2.2 Loss of Eligible Employee Status

A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Employee. Amounts credited to the Account of a Participant who is
no longer an Eligible Employee shall continue to be held pursuant to the terms
of the Plan and shall be distributed as provided in Article 6.

Article 3 - Contributions

 

3.1 Deferral Elections—General

A Participant’s Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however that a cessation of Deferrals shall be
allowed if required by the terms of the Employer’s qualified 401(k) plan in
order for the Participant to obtain a hardship withdrawal from the 401(k) plan,
or if required under Section 6.10 (Unforeseeable Emergency) of this Plan. Such
amounts deferred under the Plan shall not be made available to such Participant,
except as provided in Article 6, and shall reduce such Participant’s
Compensation from the Employer in accordance with the provisions of the
applicable Deferral Election; provided, however, that all such amounts shall be
subject to the rights of the general creditors of the Employer as provided in
Article 8. The Deferral Election, in addition to the requirements set forth
below, must designate: (i) the amount of Compensation to be deferred, (ii) the
time of the distribution, and (iii) the form of the distribution.

 

6



--------------------------------------------------------------------------------

3.2 Time of Election

A Deferral Election shall be void if it is not made voluntarily and in a timely
manner as follows:

(a) Subject to the additional requirements of this Section 3.2, any Deferral
Election with respect to any Compensation that is payable for services performed
during any Plan Year must be submitted to the Administrator by the deadline
established by the Administrator, which shall be no later than the December 31st
immediately preceding the beginning of the Plan Year during which such services
will be performed. As of December 31 of each calendar year, any such Deferral
Election shall be irrevocable for the immediately following calendar year except
as specifically provided in the Plan.

(b) Notwithstanding the foregoing and in the discretion of the Employer, in a
year in which an Employee is first eligible to participate on or after the first
day of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), and provided that such Employee is not eligible to participate
in any other similar account balance arrangement subject to Code Section 409A,
such Deferral Election shall be submitted within thirty (30) days after the date
on which an Employee is first eligible to participate, and such Deferral
Election shall apply to Compensation to be earned during the remainder of the
calendar year after such election is made. Any Deferral Election made in
accordance with this Section 3.2(b) shall become irrevocable effective as of no
later than the thirtieth (30th) calendar day after the date the Employee first
becomes eligible to participate in the Plan or such earlier date as may be
determined by the Administrator, in its discretion, except as otherwise
specified in the Plan.

(c) Notwithstanding the foregoing and in the discretion of the Employer, and
subject to the limitations below, a Deferral Election with respect to any
Performance-based Compensation may be submitted by the Eligible Employee or
Participant provided that such Deferral Election is submitted on or before the
deadline established by the Administrator, provided, that such deadline shall be
no later than six (6) months prior to the end of the performance period on which
the Performance-based Compensation is based. In order for a Participant to be
eligible to make a Deferral Election for Performance-based Compensation in
accordance with the deadline established pursuant to this Section 3.2(c), the
Participant must have performed services continuously from the later of (i) the
beginning of the performance period for such Compensation, or (ii) the date upon
which the performance criteria for such Compensation are established, through
the date upon which the Participant makes the deferral election for such
Compensation. In no event shall a Deferral Election submitted under this
Section 3.2(c) be permitted to apply to any amount of Performance-based
Compensation that has become readily ascertainable.

 

7



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing and in the discretion of the Employer, and
subject to the limitations below, a Deferral Election with respect to any
Commissions may be submitted by the Eligible Employee or Participant provided
that such Deferral Election is submitted on or before the deadline established
by the Administrator, provided, that such deadline shall be no later than the
date immediately preceding the beginning of a subsequent calendar year in which
the sale generating the Commissions occurs. The Deferral Election in effect for
a Plan Year shall apply to all Commissions paid with respect to sales made in
the Plan Year regardless of the year paid.

(e) With respect to Compensation (i) to which an Eligible Employee has a legally
binding right to payment in a subsequent year, and (ii) that is subject to a
forfeiture condition requiring the Eligible Employee’s continued services for a
period of at least twelve (12) months from the date he or she obtains the
legally binding right, the Administrator may determine that an irrevocable
deferral election for such Compensation may be made by timely delivering
Deferral Election(s) to the Administrator in accordance with its rules and
procedures, no later than the thirtieth (30th) calendar day after the Eligible
Employee obtains the legally binding right to the Compensation; provided, that
any such election is made at least twelve (12) months in advance of the earliest
date at which the forfeiture condition could lapse, as determined in accordance
with Treas. Reg. §1.409A-2(a)(5). Any Deferral Election(s) made in accordance
with this Section 3.2(e) shall become irrevocable effective as of the thirtieth
(30th) calendar day after the Eligible Employee obtains the legally binding
right to the Compensation subject to such Deferral Election(s) or such earlier
date as may be determined by the Committee, in its discretion.

(f) In the case of a Deferral Election relating to a Participant’s Salary, any
payroll period that relates to a period of employment that crosses over the
calendar year end will be covered by the Participant’s Deferral Election
relating to his or her Salary in effect for the immediately preceding year, if
any.

(g) Notwithstanding the foregoing provisions of this Section 3.2, the
Administrator may (in its discretion) provide an Eligible Employee with a
Deferral Election to satisfy the requirements of the Uniformed Services
Employment and Reemployment Rights Act of 1994, as amended, if applicable.

 

3.3 Distribution Elections

At the time a Participant makes a Deferral Election, he or she must also elect
the time and form of the distribution by establishing one or more In-Service
Account(s) or Retirement Account(s) as provided in Sections 5.1 and 6.1. If the
Participant fails to properly designate the time and form of a distribution, the
Participant’s Account shall be designated as a Retirement Account and shall be
paid in a lump sum.

 

3.4 Additional Requirements

The Deferral Election, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements, or as
otherwise required by the Administrator in its sole discretion:

(a) Deferrals may be made in whole percentages or stated dollar amounts with
such limitations as determined by the Administrator.

 

8



--------------------------------------------------------------------------------

(b) The maximum amount that may be deferred each Plan Year is fifty percent
(50%) of the Participant’s Salary and Commissions, and one-hundred percent
(100%) of the Participant’s Bonus or Performance-based Compensation, net of
applicable taxes.

 

3.5 Cancellation of Deferral Election due to Disability

Notwithstanding anything to the contrary, if a Participant incurs a Disability
prior to such Participant’s Separation from Service, said Participant may file
an election to stop Deferrals effective as of the date the election is received
by the Administrator, provided that such cancellation occurs by the later of the
end of the calendar year or the 15th day of the third month following the date
the Participant incurs a Disability.

 

3.6 Matching Contribution

The Employer may, in its discretion, also credit to the Account of each
Participant who makes Deferrals a Matching Contribution in an amount equal to a
percentage of the Deferrals contributed by the Participant, with such percentage
determined annually by the Employer, in its sole discretion. Matching
Contributions shall be made in the complete and sole discretion of the Employer
and shall reflect the formula or methodology communicated by the Administrator;
provided, that no Participant shall have the right to receive any Matching
Contribution in any particular Plan Year regardless of whether Matching
Contributions are made on behalf of other Participants or were made in any
previous Plan Year.

Such Matching Contribution shall be credited to any of such Participant’s
sub-account(s) as may be elected by the Participant for his or her Salary
Deferrals, or if no Salary Deferrals, then for Bonus Deferrals or
Performance-based Compensation Deferrals in accordance with Section 5.1 and
procedures established by the Plan Administrator.

 

3.7 Employer Discretionary Contributions

The Employer reserves the right to make discretionary contributions to some or
all Participants’ Accounts in such amount and in such manner as may be
determined by the Employer. Such Employer Discretionary Contribution, at the
option of the Employer, shall be credited to such sub-account(s) as may be
elected by the Participant in accordance with Sections 3.1 and 5.1 and
procedures established by the Administrator. In the event no such election is
made by the Participant or if Employer desires to direct Employer Discretionary
Contributions to a particular Participant sub-account, the Employer, in its sole
discretion, may determine which sub-account will be credited with such Employer
Discretionary Contribution. In the event the Employer does not designate which
Participant sub-account shall be credited, such Employer Discretionary
Contribution shall be credited to the Participant’s Retirement sub-account with
the shortest payment period maintained within the Participant’s Account in
accordance with Section 5.1. Employer Discretionary Contributions shall be made
in the complete and sole discretion of the Employer and no Participant shall
have the right to receive any Employer Discretionary Contribution in any
particular Plan Year regardless of whether Employer Discretionary Contributions
are made on behalf of other Participants or were made in any previous Plan Year.

 

9



--------------------------------------------------------------------------------

3.8 Crediting of Contributions

(a) Salary Deferrals shall be credited to a Participant’s Account and, if so
determined by the Administrator in its discretion, transferred to the Trust, at
such time as the Employer shall determine but no less frequently than at the
close of each month. Bonus or Performance-based Compensation Deferrals shall be
credited to a Participant’s Account and, if so determined by the Administrator
in its discretion, transferred to the Trust, annually.

(b) Matching Contributions shall be credited to a Participant’s Account and, if
so determined by the Administrator in its discretion, transferred to the Trust,
at such time as the Employer shall determine.

(c) Employer Discretionary Contributions, if any, shall be credited to a
Participant’s Account and, if so determined by the Administrator in its
discretion, transferred to the Trust, at such time as the Employer shall
determine.

Article 4 - Vesting

 

4.1 Vesting of Deferrals

A Participant shall be one-hundred percent (100%) vested in his or her Account
attributable to Deferrals and any deemed earning or losses on the investment of
such Deferrals.

 

4.2 Vesting of Matching Contributions

A Participant shall have a vested right to the portion of his or her Account
attributable to Matching Contribution(s) and any deemed earnings or losses on
the investment of such Matching Contribution(s) according to such vesting
schedule as the Employer shall determine at the time an Matching Contribution is
made.

 

4.3 Vesting of Employer Discretionary Contributions

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any deemed earnings
or losses on the investment of such Employer Discretionary Contribution(s)
according to such vesting schedule as the Employer shall determine at the time
an Employer Discretionary Contribution is made.

 

4.4 Vesting due to Certain Events

(a) A Participant who incurs a Separation from Service due to Retirement shall
be fully vested in the amounts credited to his or her Account as of the date of
Retirement.

(b) A Participant who incurs a Disability shall be fully vested in the amounts
credited to his or her Account as of the date of Disability.

(c) Upon a Participant’s death, the Participant shall be fully vested in the
amounts credited to his or her Account.

(d) Upon a Change-in-Control, all Participants shall be fully vested in the
amounts credited to their Accounts as of the date of the Change-in-Control.

 

10



--------------------------------------------------------------------------------

4.5 Amounts Not Vested

Any amounts credited to a Participant’s Account that are not vested at the time
of a distribution event applicable to such amounts shall be forfeited.

 

4.6 Forfeitures

Any forfeiture from a Participant’s Account shall continue to be held in the
Trust, shall be separately invested and shall be used to reduce succeeding
Deferrals, Employer Matching Contributions or Discretionary Contributions until
such forfeitures have been entirely so applied. If no further contributions will
be made, then such forfeitures shall be returned to the Employer.

Article 5 - Accounts

 

5.1 Accounts

The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant. The Administrator shall also establish sub-accounts as
provided in subsection (a) and (b), below, as elected by the Participant
pursuant to Article 3. A Participant may have a maximum of ten (10) sub-accounts
at any time, each of which corresponds to a Fund deemed designated pursuant to
Section 5.2.

(a) A Participant may establish one or more retirement account(s) (“Retirement
sub-accounts”) by designating as such on the Participant’s Deferral Election.
Each Participant’s Retirement sub-account shall be credited with Deferrals (as
specified in the Participant’s Deferral Election), any Matching Contributions
allocable thereto, any Discretionary Contributions, and the Participant’s
allocable share of any deemed earnings or losses on the foregoing. Each
Participant’s Retirement sub-account shall be reduced by any distributions made
plus any federal and state tax withholding, any social security or applicable
payroll withholding tax and any other applicable tax withholding as may be
required by law.

(b) A Participant may elect to establish one or more In-Service Accounts
(“In-Service sub-accounts”) by designating as such in the Participant’s Deferral
Election the year in which payment shall be made. Each Participant’s In-Service
sub-account shall be credited with Deferrals (as specified in the Participant’s
Deferral Election), any Matching Contributions allocable thereto, any
Discretionary Contributions, and the Participant’s allocable share of any deemed
earnings or losses on the foregoing. Each Participant’s In-Service sub-account
shall be reduced by any distributions made plus any federal and state tax
withholding, any social security or applicable payroll withholding tax and any
other applicable tax withholding as may be required by law.

 

5.2 Investments, Gains and Losses

(a) A Participant may direct that his or her Retirement sub-accounts and or
In-Service sub-accounts established pursuant to Section 5.1 may be valued by the
Administrator as if they were invested in one or more hypothetical Investment
Fund(s) selected by the Administrator, in each case in multiples of one percent
(1%) of the amount in such sub-account. The Administrator may from time to time,
in its sole discretion, change the Investment Funds for purposes of this Plan.
For purposes of the initial Plan Year and all subsequent Plan years until
changed in the Administrator’s sole and absolute discretion, the Investment Fund
for the Participant Accounts shall be prime plus one percent (1%). Prime shall
be the Prime Rate reported by the Board of Governors of the Federal Reserve
System.

 

11



--------------------------------------------------------------------------------

(b) The Administrator shall adjust the amounts credited to each Participant’s
Account and each applicable sub-account to reflect Deferrals, Matching
Contributions, any Discretionary Contributions, deemed investment experience (as
determined by the Administrator), distributions and any other appropriate
adjustments as determined by the Administrator. Such adjustments shall be made
as frequently as is administratively feasible, as determined by the
Administrator in its discretion.

(c) To the extent applicable, a Participant may change his or her selection of
deemed Investment Funds no more than six (6) times each Plan Year with respect
to his or her Account or sub-accounts by filing a new election in accordance
with procedures established by the Administrator. An election shall be effective
as soon as administratively feasible following the date the change is submitted
on a form prescribed by the Administrator.

(d) Notwithstanding the Participant’s ability to designate the Investment Fund
in which his or her deferred Compensation shall be deemed invested, the Employer
shall have no obligation to invest any funds in accordance with the
Participant’s election. Participants’ Accounts shall merely be bookkeeping
entries on the Employer’s books, and no Participant shall obtain any property
right or interest in any Investment Fund.

(e) The accounting methods or formulae to be used under the Plan for the purpose
of maintaining Participants’ Accounts, including the exact times and method for
crediting any deemed earnings or losses thereon, shall be determined by the
Administrator, in its sole discretion; provided, however, that the exact times
and/or method for crediting such deemed earnings or losses shall be uniform
among all applicable Participants.

(f) The Administrator shall provide each Participant with statements, which may
be provided electronically, at least quarterly setting forth the Participant’s
Account balance as of the end of each calendar quarter.

Article 6 - Distributions

 

6.1 Distribution Election

Each Participant shall designate in his or her Deferral Election the form and
timing of his or her distribution by indicating the type of sub-account as
described under Section 5.1, and by designating the form in which payments shall
be made, in each case from the choices available under Section 6.2 and 6.3
hereof. Notwithstanding anything to the contrary contained herein provided, no
acceleration of the time or schedule of payments under the Plan shall occur
except as permitted under both this Plan and as would not cause the Participant
to incur penalty tax under Code Section 409A.

 

12



--------------------------------------------------------------------------------

6.2 Distributions Upon an In-Service Account Triggering Date

In-Service sub-account distributions shall begin with respect to specified
deferrals, including any deemed earnings or losses thereon, as soon as
administratively feasible but no later than ninety (90) days following June 1 of
the calendar year designated by the Participant on a properly submitted Deferral
Election, and are payable in either a lump-sum payment or substantially equal
annual installments, as described in Section 6.4 below, over a period of up to
five (5) years as elected by the Participant in his or her Deferral Election. If
the Participant fails to properly designate the form of the distribution, the
sub-account shall be paid in a lump-sum payment. Each scheduled in-service
distribution may only be postponed in accordance with Section 6.8 hereof. In the
event a Participant incurs a Separation From Service prior to receiving the
first scheduled payment, then the scheduled in-service distribution election
shall be without further force and effect and the applicable Separation From
Service distribution provisions of the Plan and the Participant’s Deferral
Election shall control. Similarly, in the event a Participant incurs a
Separation From Service after receiving the first scheduled in-service
distribution payment, and if the Separation From Service is not pursuant to
Retirement, Disability or death, then any scheduled future installments of the
in-service distribution election shall be without further force and effect and
the applicable Separation From Service distribution provisions of the Plan and
the Participant’s deferral election shall control. If, however, a Participant
incurs a Separation From Service due to his or her Retirement, Disability or
death after receiving their first scheduled in-service distribution payment,
then the scheduled in-service distributions will be made according to their
schedule and will take precedence over the Participant’s other deferral
elections; provided, however, that the first scheduled payment following the
Separation From Service for a Specified Employee shall be paid on the first day
of the seventh month following the Participant’s Retirement or Disability (or,
if earlier, upon the death of the Specified Employee).

 

6.3 Distributions Upon Retirement

If the Participant has a Separation from Service due to Retirement, the
Participant’s Retirement sub-account(s) shall be distributed (a) if Participant
elected to receive a lump-sum payment, as soon as administratively feasible but
no later than ninety (90) days after the first day of the seventh month
following Participant’s Retirement or (b) if the Participant elected to receive
such distribution in substantially equal annual installments in accordance with
Section 6.4 below, over a period of up to ten (10) years as elected by the
Participant in accordance with Section 6.4. If the Participant fails to properly
designate the form of the distribution, the sub-account shall be paid in a
lump-sum payment as described in clause (a) above. If a Participant has any
In-Service sub-accounts at the time of his or her Retirement, said sub-accounts
shall be distributed in accordance with Section 6.2.

 

6.4 Substantially Equal Annual Installments

(a) The amount of the substantially equal payments with respect to any Deferral
Election by which a Participant has elected to receive payments in installments
shall be determined by multiplying the Participant’s Account or applicable
sub-account by a fraction, the denominator of which in the first year of payment
equals the number of years over which benefits are to be paid, and the numerator
of which is one (1). The amounts of the payments for each succeeding year shall
be determined by multiplying the Participant’s Account or sub-account as of the
applicable anniversary of the payout by a fraction, the denominator of which
equals the number of remaining years over which benefits are to be paid, and the
numerator of which is one (1). Subject to Sections 6.11 and 6.15, installment
payments made pursuant to this Section 6.4 shall be made in such equal
installments commencing as soon as administratively feasible but no later than
ninety (90) days following the date of the applicable distribution event and
continuing in equal installments on each subsequent anniversary of the
applicable distribution event. Each such distribution may only be postponed in
accordance with Section 6.8 hereof.

 

13



--------------------------------------------------------------------------------

(b) For purposes of the Plan pursuant to Code Section 409A and regulations
thereunder, a series of annual installments from a particular subaccount shall
be considered a single payment.

 

6.5 Distributions due to other Separation from Service

Upon a Participant’s Separation from Service for any reason other than
Retirement, death or Disability, and subject to Section 6.15, all vested amounts
credited to his or her Account shall be paid to the Participant in a lump-sum no
earlier than six months following the Participant’s Separation from Service and
no later than ninety (90) days after such date.

 

6.6 Distributions due to Disability

Upon a Participant’s Disability, subject to Section 6.2, all amounts credited to
his or her Account shall be paid to the Participant in a lump sum as soon as
administratively feasible but no later than ninety (90) days following the date
of Disability.

 

6.7 Distributions upon Death

Upon the death of a Participant, subject to Section 6.2, all amounts credited to
his or her Account shall be paid, as soon as administratively feasible but no
later than ninety (90) days following Participant’s date of death, to his or her
beneficiary or beneficiaries, as determined under Article 7 hereof, in a lump
sum.

 

6.8 Changes to Distribution Elections

A scheduled distribution election with respect to previously deferred amounts
may only be changed under the terms and conditions specified in Code
Section 409A and the Plan. Except as permitted under Code Section 409A and the
Plan, no acceleration or delay of a distribution under the Plan is permitted. A
Participant will be permitted to elect to change the form or timing of the
distribution of the balance of one or more of his or her sub-accounts within his
or her Account to the extent permitted by the Plan and in accordance with the
requirements of Code Section 409A(a)(4)(C), including the requirement that (i) a
redeferral election may not take effect until at least twelve (12) months after
such election is filed with the Employer, (ii) an election to further defer a
distribution (other than a distribution upon death, Disability or an
Unforeseeable Emergency, as such term is defined in Section 6.10) must result in
the first distribution subject to the election being made at least five
(5) years after the previously elected date of distribution, and (iii) any
redeferral election affecting a distribution at a fixed date must be filed with
the Employer at least twelve (12) months before the first scheduled payment
under the previous fixed date distribution election. Because installment
payments are treated as a single payment, any subsequent election must apply to
all of the installment payments. For example, if a Participant initially elected
to receive payments in five annual installments following her Separation from
Service, the Participant may not elect to defer the 1st, 2d, 3rd and 5th
installments only, but must also defer the 4th installment. Only one change
shall be allowed to be made by a Participant with respect to any prior
distribution election pursuant to this Section 6.8. Election changes made
pursuant to this Section shall be made in accordance with rules established by
the Administrator and shall comply with all requirements of Code Section 409A
and all applicable authorities. Once a sub-account begins distribution, no such
changes to distributions shall be permitted.

 

14



--------------------------------------------------------------------------------

6.9 Acceleration or Delay in Payments

To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrator, in its sole discretion, may
elect to (i) accelerate the time or form of payment of a benefit owed to a
Participant hereunder in accordance with the terms and subject to the conditions
of Treasury Regulations Section 1.409A-3(j)(4), or (ii) delay the time of
payment of a benefit owed to a Participant hereunder in accordance with the
terms and subject to the conditions of Treasury Regulations
Section 1.409A-2(b)(7). By way of example, and at the sole discretion of the
Administrator, if a Participant’s entire Account balance is less than the
applicable Code Section 402(g) annual limit, the Employer may distribute the
Participant’s Account in a lump sum provided that the distribution results in
the termination of the participant’s entire interest in the Plan, subject to the
plan aggregation rules of Code Section 409A and regulations thereunder. By way
of example, the Administrator may permit such acceleration of the time or
schedule of a payment under the arrangement to an individual other than a
Participant as may be necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)).

 

6.10 Unforeseeable Emergency

The Administrator may permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole discretion, determines that the Participant,
or the Participant’s beneficiary, has experienced an Unforeseeable Emergency. An
“Unforeseeable Emergency” is defined as a severe financial hardship resulting
from an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or a dependent (as defined in Code Section 152(a) ,
but without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the
Participant, loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but shall in all events correspond to the
meaning of the term “unforeseeable emergency” under Code Section 409A. If an
Unforeseeable Emergency is determined to exist, a distribution may not exceed
the amounts of such Participant’s vested Account necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
Upon a distribution to a Participant under this Section 6.10, the Participant’s
Deferrals shall cease and no further Deferrals shall be made for such
Participant for the remainder of the Plan Year and one (1) subsequent Plan Year.

 

15



--------------------------------------------------------------------------------

6.11 Distributions to Specified Employee

Notwithstanding anything herein to the contrary, if any Participant is a
Specified Employee upon a Separation from Service for any reason other than
death, distributions to such Participant shall not be made (or, in the case of
installment payments, shall not commence) until the first day of the seventh
month following the date of Separation from Service (or, if earlier, the date of
death of the Participant in accordance with Section 6.7). If distributions are
to be made in annual installments, the second installment and all those
thereafter will be made on the applicable anniversaries of the Participant’s
Separation from Service.

 

6.12 Domestic Relations Orders

The Administrator may permit such acceleration of the time or schedule of a
payment under the arrangement to an individual other than a Participant as may
be necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 

6.13 Minimum Distribution

Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account or sub-account at the time of a distribution event is less than or equal
to the applicable limit under Code Section 402(g), then the Participant shall be
paid his or her Account or sub-account as a single lump sum.

 

6.14 Form of Payment

All distributions shall be made in the form of cash.

 

6.15 Designated Payment Date

In no event shall the Participant be permitted, directly or indirectly, to
designate the taxable year of any distribution payment.

Article 7 - Beneficiaries

 

7.1 Beneficiaries

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan, provided however, that a married Participant that designates
someone other than his or her spouse must have his or her spouse’s consent in
writing witnessed by a plan representative or notary public. Such designation
shall be made in a form prescribed by the Administrator. If the beneficiary does
not survive the Participant (or is otherwise unavailable to receive payment) or
if no beneficiary is validly designated, then the amounts payable under this
Plan shall be paid to the Participant’s surviving spouse, or if no surviving
spouse to the Participant’s estate. If more than one person is the beneficiary
of a deceased Participant, each such person shall receive a pro rata share of
any death benefit payable unless otherwise designated in the applicable form. If
a beneficiary who is receiving benefits dies, all benefits that were payable to
such beneficiary shall then be payable to the estate of that beneficiary.

 

7.2 Lost Beneficiary

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid. If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited. Any such presumption
of death shall be final, conclusive and binding on all parties.

 

16



--------------------------------------------------------------------------------

Article 8 - Funding

 

8.1 Prohibition Against Funding

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged, unrestricted assets of the Company, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA. Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Company itself for enforcement of
any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Company. The
Company or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.

 

8.2 Deposits in Trust

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Company may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan or may in its discretion
determine not to fund the Trust. Any amounts so deposited may include all
contributions made pursuant to a Deferral Election by a Participant, all
Matching Contributions and any Discretionary Contributions.

 

8.3 Withholding of Employee Contributions

The Administrator is authorized to make any and all necessary arrangements with
the Employer in order to withhold the Participant’s Deferrals under Section 3.1
hereof from his or her Compensation. The Administrator shall determine the
amount and timing of such withholding.

Article 9 - Claims Administration

 

9.1 General

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator. Such claim must be filed in writing with the
Administrator and set forth the nature of the benefit claimed, the amount
thereof, and the basis for claiming entitlement to such benefit.

 

17



--------------------------------------------------------------------------------

9.2 Claims Procedure

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented. If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days (forty-five (45) days if the claim is on account of Disability) of
receipt of the claim that the claim has been denied. The Administrator may
extend the period of time for making a determination with respect to any claim
for a period of up to ninety (90) days (thirty (30) days if claim is on account
of Disability), provided that the Administrator determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial ninety (90) day (or forty-five
(45) day) period, of the circumstances requiring the extension of time and the
date by which the Plan expects to render a decision. If the claim is denied to
any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:

(a) the specific reason or reasons for denial of the claim;

(b) a specific reference to the Plan provisions on which the denial is based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the provisions of this Article.

Under no circumstances shall any failure by the Administrator to comply with the
provisions of this Section 9.2 be considered to constitute an allowance of the
claimant’s claim.

 

9.3 Right of Appeal

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days (one-hundred and eighty (180) days if the claim is on account of
Disability) after receipt by the claimant of the notice of denial under
Section 9.2.

 

9.4 Review of Appeal

Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal the Administrator
shall issue a written decision which shall be binding on all parties. The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies. The Administrator’s decision shall be issued within sixty
(60) days (forty-five (45) days if the claim is on account of Disability) after
the appeal is filed, except that the Administrator may extend the period of time
for making a determination with respect to any claim for a period of up
one-hundred and twenty (120) days (ninety (90) days if the claim is on account
of Disability), provided that the Administrator determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial one-hundred and twenty
(120) day (or, if the claim is on account of Disability, initial ninety
(90) day) period, of the circumstances requiring the extension of time and the
date by which the Plan expects to render a decision. Under no circumstances
shall any failure by the Administrator to comply with the provisions of this
Section 9.4 be considered to constitute an allowance of the claimant’s claim.

 

18



--------------------------------------------------------------------------------

In the case of a claim on account of Disability: (i) the review of the denied
claim shall be conducted by an employee who is neither the individual who made
the initial determination or a subordinate of such person; and (ii) no deference
shall be given to the initial determination. For issues involving medical
judgment, the employee must consult with an independent health care professional
who may not be the health care professional who rendered the initial claim.

 

9.5 Designation

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.

Article 10 - General Provisions

 

10.1 Administrator

(a) The Administrator is expressly empowered to limit the amount of Compensation
that may be deferred; to deposit amounts into the Trust in accordance with
Section 8.2 hereof; to interpret the Plan, and to determine all questions
arising in the administration, interpretation and application of the Plan; to
employ actuaries, accountants, counsel, and other persons it deems necessary in
connection with the administration of the Plan; to request any information from
the Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy; and to take all
other necessary and proper actions to fulfill its duties as Administrator.

(b) The Administrator shall not be liable for any actions by it hereunder,
unless due to its own negligence, willful misconduct or lack of good faith.

(c) The Administrator shall be indemnified and saved harmless by the Employer
from and against all personal liability to which it may be subject by reason of
any act done or omitted to be done in its official capacity as Administrator in
good faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

 

10.2 No Assignment

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.

 

19



--------------------------------------------------------------------------------

10.3 No Employment Rights

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.

 

10.4 Incompetence

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Employer, the Administrator and the Trustee.

 

10.5 Identity

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained.
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

10.6 Other Benefits

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.

 

10.7 Expenses

All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employer.

 

20



--------------------------------------------------------------------------------

10.8 Insolvency

Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrator of the Plan and, if applicable, the
Trustee. Upon receipt of such notice, the Administrator or, if applicable,
Trustee shall cease to make any payments to Participants who were Employees of
the Employer or their beneficiaries and shall hold any and all assets
attributable to the Employer for the benefit of the general creditors of the
Employer.

 

10.9 Amendment or Modification

The Company may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Code
Section 409A and related regulations thereunder.

 

10.10 Plan Suspension

The Employer further reserves the right to suspend the Plan in whole or in part,
except that no such suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts, and provided that the
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time and in such manner as determined under the terms of
the Plan immediately prior to suspension as if the Plan had not been suspended.

 

10.11 Plan Termination

The Employer further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that such termination complies with Code Section 409A and related
regulations thereunder:

(a) The Employer, in its sole discretion, may terminate the Plan and distribute
all vested Participants’ Accounts no earlier than twelve (12) calendar months
from the date of the Plan termination and no later than twenty-four
(24) calendar months from the date of the Plan termination, provided however
that all other similar arrangements are also terminated by the Employer for any
affected Participant and no other similar arrangements are adopted by the
Employer for any affected Participant within a three (3) year period from the
date of termination; or

(b) The Employer may decide, in its sole discretion, to terminate the Plan in
the event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participants vested Account
balances are distributed to Participants and are included in the Participants’
gross income in the latest of: (i) the calendar year in which the termination
occurs; (ii) the calendar year in which the amounts deferred are no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which payment is administratively practicable.

 

21



--------------------------------------------------------------------------------

10.12 Plan Termination due to a Change-in-Control

The Employer may decide, in its discretion, to terminate the Plan in the event
of a Change-in-Control and distribute all vested Participants Account balances
no earlier than thirty (30) days prior to the Change-in-Control and no later
than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Employer terminates all other similar arrangements for
any affected Participant.

 

10.13 Apportionment of Costs and Duties

All acts required of the Employers under the Plan may be performed by the
Company for itself and its Affiliates, and the costs of the Plan will be
equitably apportioned by the Company among the Company and the other Employers.
Whenever an Employer is permitted or required under the terms of the Plan to do
or perform any act, matter or thing, it will be done and performed by any
officer or employee of the Employer who is thereunto duly authorized by the
board of directors of the Employer (or an authorized delegate of such board).

 

10.14 Construction

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.

 

10.15 Governing Law

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
State of California, other than its laws respecting choice of law.

 

10.16 Severability

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.

 

10.17 Headings

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

10.18 Terms

Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Integrated Silicon Solution, Inc. has caused this instrument
to be executed by its duly authorized officer, effective as of this 20th day of
March, 2013.

 

Integrated Silicon Solution, Inc. By:  

/s/ John M. Cobb

Title:   CFO

 

ATTEST: By:  

/s/ Amee Guiriba

Title:   WW HR Director

 

23